           Case 1:17-vv-01767-UNJ Document 70 Filed 08/12/20 Page 1 of 6

                                                 CORRECTED

    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 17-1767V
                                          UNPUBLISHED


    KATHRYN RECTOR,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: July 13, 2020
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Decision Awarding Damages; Pain
    HUMAN SERVICES,                                             and Suffering; Influenza (Flu)
                                                                Vaccine; Shoulder Injury Related to
                         Respondent.                            Vaccine Administration (SIRVA)


Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

       On November 13, 2017, Kathryn Rector filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left Shoulder Injury Related to
Vaccine Administration (SIRVA) as a result of an influenza (“flu”) vaccine administered
on October 17, 2016. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

      For the reasons described below, I find that Petitioner is entitled to an award of
damages in the amount of $125,000.00, representing compensation in the amount
of $120,000.00 for actual pain and suffering and $5,000.00 for past lost wages. 3

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
3
 Prior to the hearing, the parties disputed the proper amount of Petitioner’s lost wages but reported
during the hearing that they had reached agreement on the amount of $5,000.00.
             Case 1:17-vv-01767-UNJ Document 70 Filed 08/12/20 Page 2 of 6




      I.       Relevant Procedural History

       After the claim’s initiation, the parties initially attempted informal resolution of this
case through settlement discussions. See, e.g., ECF 21 and ECF 23. After informal
resolution failed, Respondent was ordered to file a Rule 4(c) report, in which he conceded
that Petitioner was entitled to compensation. ECF 52. In his report, Respondent also
noted that he had previously responded to Petitioner’s demand with a proffer of
compensation and that “[t]he proffer was rejected, and accordingly, the parties will need
the Court to determine damages.” Id.

       I issued a ruling on entitlement on November 20, 2019 and set a briefing schedule.
ECF 54 and ECF 55. I thereafter scheduled this matter for an expedited hearing and
ruling based upon all the evidence filed to date and the parties’ briefing. ECF 63. The
hearing was held on June 26, 2020. 4

       In her brief, Petitioner requests that I award her $135,000.00 for past and future
pain and suffering. ECF 59. Respondent proposes that I award $95,000.00 in pain and
suffering. ECF 60.

      II.      Legal Standard
        Compensation awarded pursuant to the Vaccine Act shall include “[f]or actual and
projected pain and suffering and emotional distress from the vaccine-related injury, an
award not to exceed $250,000.” Section 15(a)(4). Additionally, a petitioner may recover
“actual unreimbursable expenses incurred before the date of judgment award such
expenses which (i) resulted from the vaccine-related injury for which petitioner seeks
compensation, (ii) were incurred by or on behalf of the person who suffered such injury,
and (iii) were for diagnosis, medical or other remedial care, rehabilitation . . . determined
to be reasonably necessary.” Section 15(a)(1)(B). The petitioner bears the burden of proof
with respect to each element of compensation requested. Brewer v. Sec’y of Health &
Human Servs., No. 93-0092V, 1996 WL 147722, at *22-23 (Fed. Cl. Spec. Mstr. Mar. 18,
1996).

       There is no mathematic formula for assigning a monetary value to a person’s pain
and suffering and emotional distress. I.D. v. Sec’y of Health & Human Servs., No. 04-
1593V, 2013 WL 2448125, at *9 (Fed. Cl. Spec. Mstr. May 14, 2013) (“[a]wards for
emotional distress are inherently subjective and cannot be determined by using a
mathematical formula”); Stansfield v. Sec’y of Health & Human Servs., No. 93-0172V,
1996 WL 300594, at *3 (Fed. Cl. Spec. Mstr. May 22, 1996) (“the assessment of pain and
suffering is inherently a subjective evaluation”). Factors to be considered when
determining an award for pain and suffering include: 1) awareness of the injury; 2) severity
of the injury; and 3) duration of the suffering. I.D., 2013 WL 2448125, at *9 (quoting
McAllister v. Sec’y of Health & Human Servs., No 91-1037V, 1993 WL 777030, at *3 (Fed.
4
    The transcript from the hearing has yet to be filed, but it is incorporated by reference herein

                                                         2
           Case 1:17-vv-01767-UNJ Document 70 Filed 08/12/20 Page 3 of 6



Cl. Spec. Mstr. Mar. 26, 1993), vacated and remanded on other grounds, 70 F.3d 1240
(Fed. Cir. 1995)).

       I may also consider prior pain and suffering awards to aid my resolution of the
appropriate amount of compensation for pain and suffering in this case. See, e.g., Doe
34 v. Sec’y of Health & Human Servs., 87 Fed. Cl. 758, 768 (2009) (finding that “there is
nothing improper in the chief special master’s decision to refer to damages for pain and
suffering awarded in other cases as an aid in determining the proper amount of damages
in this case.”). And, of course, I may rely on my own experience (along with my
predecessor Chief Special Masters) adjudicating similar claims. 5 Hodges v. Sec’y of
Health & Human Servs., 9 F.3d 958, 961 (Fed. Cir. 1993) (noting that Congress
contemplated the special masters would use their accumulated expertise in the field of
vaccine injuries to judge the merits of individual claims).

    III.    Appropriate Compensation in this SIRVA Case

       In this case, awareness of the injury is not disputed. Therefore, I analyze principally
the severity and duration of Petitioner’s injury. In doing so, I have reviewed the record as
a whole, including the medical records and affidavits filed and all assertions made by the
parties in written documents and at the expedited hearing held on June 26, 2020. I have
also considered prior awards for pain and suffering in both SPU and non-SPU SIRVA
cases and rely upon my experience in adjudicating those cases. 6 However, I base my
ultimate determination on the circumstances of this case.

       The evidence herein establishes that Petitioner’s SIRVA, plus her related
treatment and recovery, is consistent with that of many other petitioners who also required
surgery after their injury. Three days after receiving the flu vaccine on October 17, 2016,
Petitioner was referred to her employer-provided “intermediate care” clinic after
complaining of continuing left shoulder pain. Ex 2 at 25. She initially rated her pain as
3/10 and physical examination (PE) revealed only tenderness with full range of motion
(ROM). Ex 2 at 25-28. However, at three subsequent visits with a nurse practitioner in
November 2016, Petitioner rated her pain as ranging from 3-7/10 and PE revealed
positive impingement sign and pain with ROM exercises. Ex 2 at 17-20, 22-24.

      Petitioner subsequently returned to work at light duty and started physical therapy
(PT) but her symptoms started to worsen in January 2017. Ex 4, Ex 2 at 9, 11. She had

5
  From July 2014 until September 2015, the SPU was overseen by former Chief Special Master Vowell.
For the next four years, until September 30, 2019, all SPU cases, including the majority of SIRVA claims,
were assigned to former Chief Special Master Dorsey, now Special Master Dorsey. In early October 2019,
the majority of SPU cases were reassigned to me as the current Chief Special Master.
6
 Statistical data for all SIRVA cases resolved in SPU from inception through January 2020 as well as a
brief description of any substantive decisions can be found in the following decisions: Vinocur v. Sec’y of
Health & Human Servs., No. 17-0598V, 2020 WL 1161173 (Fed. Cl. Spec. Mstr. Jan. 31, 2020); Wilt v.
Sec’y of Health & Human Servs., No. 18-0446V, 2020 WL 1490757 (Fed. Cl. Spec. Mstr. Feb. 24, 2020);
Smallwood v. Sec’y of Health & Human Servs., No. 18-0291V, 2020 WL 2954958 (Fed. Cl. Spec. Mstr.
Apr. 29, 2020).


                                                     3
          Case 1:17-vv-01767-UNJ Document 70 Filed 08/12/20 Page 4 of 6



an MRI in February 2017 that showed a full thickness rotator cuff tear (Ex 2 at 72). After
the MRI, Petitioner continued to report increasing pain, and at an orthopedic visit in April
2017, she rated her pain as 8/10. PE revealed multiple abnormal findings, including
subacromial crepitus and tenderness, decreased ROM, weakness of the rotator cuff, and
positive impingement sign. Ex 10 at 14.

        Due to her worsening condition, Petitioner underwent left shoulder arthroscopy
with arthroscopic repair of a rotator cuff tear on May 9, 2017. Ex 6 at 1-2. In June, she
returned to PT and attended 21 sessions through August 2017. Ex 9. In the meantime,
she returned to work on modified duty in mid-July 2017. Ex 10 at 5. At that time, she was
only taking over-the-counter medication for pain relief, and she had her final visit with her
orthopedist on August 23, 2017. Ex 10 at 3-5. While Petitioner reports continued pain in
her affidavit, her medical records since September 2017 reflect only one complaint of
shoulder pain, during a December 2018 annual exam, where she reported shoulder pain
“in the last few weeks.” Ex 15 at 14.

        As I informed the parties during the expedited hearing conducted on June 26,
2020, 7 the question in this case is not whether Petitioner is entitled to compensation for
her pain and suffering, but rather what amount of compensation is justified, based upon
the facts of the case and considered relevant input. This determination is not an exact
science but more of an art. While it is tempting to “split the difference” and award an
amount halfway between the amounts proposed by the parties (especially where, as here,
their competing proposed sums establish a reasonable “high-low” framework), each
petitioner deserves an examination of the specific facts in his or her case.

        Overall, I find that the proper pain and suffering award for this case should fall
somewhere above the median amount typically awarded in SIRVA cases that result in
surgery – and thus more than what Respondent proposes. Petitioner initially had only
mild symptoms, but after conservative treatment failed, both her pain and other objective
findings worsened. Within three months of surgery, however, Petitioner had returned to
light duty work, and she was no longer receiving SIRVA-related treatment. Her pain and
suffering were overall more significant than most, but not so egregious as to justify an
award at the level proposed by Petitioner.

        The factual circumstances in Petitioner’s case are highly similar to the petitioners
in Kelley 8 and Collado. 9 In Kelley, the petitioner initially had good relief after a cortisone
injection but then experienced a worsening of her symptoms that resulted in surgery.

7
  An official recording of the proceeding was taken by court reporter, and a link to instructions on the
court’s website detailing how to order a certified transcript or audio recording of the proceeding can be
found in the minute entries for this proceeding. Minute Entry, dated June 26, 2020; see also
www.uscfc.uscourts.gov/trans (last visited July 9, 2020).
8
 Kelley v. Sec’y of Health & Human Servs., No. 17-2054V, 2019 WL 5555648 (Fed. Cl. Spec. Mstr. Aug.
2, 2019 (awarding $120,000.00 for pain and suffering).
9
 Collado v. Sec’y of Health & Human Servs., No. 17-0225V, 2018 WL 3433352 (Fed. Cl. Spec. Mstr.
June 6, 2018) (awarding $120,000.00 for pain and suffering).


                                                     4
           Case 1:17-vv-01767-UNJ Document 70 Filed 08/12/20 Page 5 of 6



However, as with Petitioner in this case, Ms. Kelley had significant improvement after
surgery, attended over 40 PT sessions (compared with Petitioner’s 35), and her total time
from injury to post-surgical recovery was 13 months (compared with Petitioner’s 11
months). The petitioner in Collado also experienced significant improvement after surgery
but experienced a “total injury” period was only seven months, although she reported
significant pain in that timeframe. Both of these petitioners received $120,000.00 in actual
pain and suffering.

       I have also considered the other cases referenced by Petitioner in her brief in
support of a higher award but do not find them sufficiently comparable to be persuasive.
The petitioner in Curri, 10 for example, was awarded $120,000.00 in past pain and
suffering plus $550.00 per year in future pain and suffering because she had been
assessed with a “permanent disability,” a determination not present in Ms. Rector’s
existing medical records. Ms. Curri’s “total injury” also lasted for 37 months, much longer
than Petitioner’s recovery. Ms. Rector returned to work, and her medical records since
September 2017 reflect only one complaint of shoulder pain. Dobbins 11 similarly
describes more severe circumstances. While that petitioner had a comparatively brief
recovery, she had significant abnormal findings on her MRI and multiple procedures
performed during surgery. She also attended intensive physical therapy (32 sessions in
only three months).

       Therefore, I find an award of $120,000.00 is appropriate for Petitioner’s pain and
suffering.

     IV.    Conclusion

       For all of the reasons discussed above and based on consideration of the record
as a whole, I find that $120,000.00 represents a fair and appropriate amount of
compensation for Petitioner’s actual pain and suffering. 12 I also find that Petitioner
is entitled to $5,000.00 in lost wages.

       Based on the record as a whole and arguments of the parties, I award Petitioner
a lump sum payment of $125,000.00 in the form of a check payable to Petitioner.
This amount represents compensation for all damages that would be available under §
15(a).



10
  Curri v. Sec’y of Health & Human Servs., No. 17-432V, 2018 WL 6273562 (Fed. Cl. Spec. Mstr. Oct.
31, 2018).

 Dobbins v. Sec’y of Health & Human Servs., No. 16-0854V, 2018 WL 4611267 (Fed. Cl. Spec. Mstr.
11

Aug. 15, 2018) (awarding $125,000.00 for pain and suffering).
12
  Since this amount is being awarded for actual, rather than projected, pain and suffering, no reduction to
net present value is required. See § 15(f)(4)(A); Childers v. Sec’y of Health & Human Servs., No. 96-0194V,
1999 WL 159844, at *1 (Fed. Cl. Spec. Mstr. Mar. 5, 1999) (citing Youngblood v. Sec’y of Health & Human
Servs., 32 F.3d 552 (Fed. Cir. 1994)).


                                                    5
          Case 1:17-vv-01767-UNJ Document 70 Filed 08/12/20 Page 6 of 6



       The clerk of the court is directed to enter judgment in accordance with this
decision. 13

IT IS SO ORDERED.

                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




13
   Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                     6
